USDC IN/ND case 3:02-cr-00116-JD-APR document 1012 filed 02/09/21 page 1 of 7


                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF INDIANA
                                  SOUTH BEND DIVISION

 UNITED STATES OF AMERICA

         v.                                          Case No. 3:02-CR-116 JD

 ODELL CORLEY a/k/a
 NSAIH RA’ID


                                     OPINION AND ORDER

       Pending before the Court is Odell Corley’s petition under 28 U.S.C. § 2255 to vacate, set

aside, or correct sentence. The Court had scheduled an evidentiary hearing on Claim 7 of the

petition (ineffective assistance of counsel at sentencing) but, shortly before the hearing was to

take place, the government moved for continuance so that it could conduct discovery in

preparation for the hearing. At a status conference, Mr. Corley’s counsel agreed to the

continuance. Since then, the attorneys have conferred and agreed about some areas of discovery,

while disagreeing on others. The government followed up with a motion requesting discovery.

Mr. Corley objects to that motion.

                                               *****

       A trial jury found Mr. Corley guilty of four counts of capital murder and sentenced him

to death. In Claim 7 of his motion under § 2255, Mr. Corley argues that, at the sentencing phase

of the trial, his counsel failed to adequately investigate his life history and thus failed to develop

and present readily available facts in mitigation. In particular, he submits that his childhood and

adolescence were plagued by instability, trauma, abuse, abandonment, and neglect, and if the

jury had been presented this information, at least one of the jurors would have chosen against the

death penalty.
USDC IN/ND case 3:02-cr-00116-JD-APR document 1012 filed 02/09/21 page 2 of 7


       Rule 6(a) of the Rules Governing § 2255 proceedings allows discovery with leave of

court “for good cause.” “A party requesting discovery must provide reasons for the request. The

request must also include any proposed interrogatories and requests for admission, and must

specify any requested documents.” Rule 6(b).

                                              *****

       The government starts its discovery requests with a broad sweep. In addition to the

agreed depositions of trial counsel and the production of all documents related to the mitigation

presentation at trial, it wants “their complete files and records concerning their representation of

[Mr.] Corley from both the guilt and penalty phases as the information contained within these

documents is necessary for a full and fair adjudication of counsel’s performance.” (DE 1010 at

3.) The government justifies its request for information from the guilt phase of the trial arguing

that, “[a]lthough [Mr.] Corley agreed to release only files from his attorney’s mitigation

presentation, his petition also contains allegations of ineffective assistance of counsel during the

guilt phase.” (Id. at 5.) Yet, the government’s motion does not explain––beyond a vague and

bare assertion that all of Mr. Corley’s claims are interrelated––how the collateral evidence from

the guilt phase will help the Court with Claim 7 on which the evidentiary hearing will be held.

As noted above, the government, as the movant, bears the burden of showing good cause why it

needs trial counsel’s files and records concerning their representation of Mr. Corley during the

guilt phase. It has failed to meet its burden here; therefore, the Court will deny this request.

       Next, the government asks that Mr. Corley’s expert witnesses––Dr. Mark Cunningham,

Dr. Richard Dudley Jr., and Dr. Jethro Toomer––submit their written reports outlining the

opinions they will offer, the data they considered in forming their opinions, their qualifications,

the cases in which they recently testified, and the compensation they will be receiving as experts




                                                  2
USDC IN/ND case 3:02-cr-00116-JD-APR document 1012 filed 02/09/21 page 3 of 7


for Mr. Corley. Mr. Corley is not objecting to this request, and it is consistent with Federal Rule

of Civil Procedure 26. Therefore, the Court will grant this request.

        The government also wants to depose Federal Public Defender Investigator Cheryl

Hodson who, in preparation for trial, interviewed Mr. Corley’s family members and gathered

information regarding his family life. According to Mr. Corley, Ms. Hodson communicated

frequently with his counsel, but received little direction from them as to what kind of

investigation she should be conducting. Mr. Corley objects to the government’s request to

depose her, claiming that the government is out on a “fishing expedition” but presenting no other

argument for why Ms. Hodson’s deposition is unnecessary to test the veracity of Claim 7. The

Court will overrule Mr. Corley objection. Given Ms. Hodson’s proximity to Mr. Corley’s

counsel when the mitigation theory was being formed, the Court finds there is good cause to

allow the government to depose her. In addition, the Court will order Ms. Hodson to provide the

government the documents she obtained as part of her investigation.

         In addition to Ms. Hodson, the government wants to depose the lay witnesses who

testified on Mr. Corley’s behalf at the sentencing phase of the trial. The government claims that

good cause exists to depose them so as to test their reliability:

        [the lay witnesses] will permit the government to fully and fairly prepare for
        the hearing and to seek summary judgment as to claims amenable to decision
        without evidentiary development. . . . Given the importance of those witnesses
        to the claims of ineffectiveness, the government seeks to depose them . . . and
        thereby determine the scope, bases, and reliability of their opinions,
        observations, and recollections.

(Id. at 9.)

        The Court finds no good cause to depose these witnesses. First, they have already

testified under oath and were subject to cross-examination. And, second, given that the scope of

the upcoming hearing is already limited to the claim of ineffective assistance of counsel at the



                                                  3
USDC IN/ND case 3:02-cr-00116-JD-APR document 1012 filed 02/09/21 page 4 of 7


penalty phase, it’s not clear how their depositions would allow the government to further narrow

down this claim.

       The government also wants to depose Mr. Corley himself, but it has failed to show good

cause why such deposition is necessary. The government states that “[Mr.] Corley’s own conduct

and statements will necessarily shed light on the actions of the defense’s experts and the trial

attorneys.” (DE 1010 at 9.) But that is the entirety of the government’s argument on this subject,

and, without more, the argument is only a speculation. The government hasn’t shown that Mr.

Corley’s attorneys based their mitigation strategy on his pretrial or trial conduct or the

information he provided, or that they consulted with Mr. Corley about their strategy, or anything

else that would tie Mr. Corley into the decision making and which would justify his deposition.

In any case, the hearing will allow the government the opportunity to ask his trial attorneys

whether Mr. Corley himself influenced their mitigation strategy in any way. Moreover, the

possibility for Mr. Corley to incriminate himself further cautions against his deposition. After all,

Mr. Corley is hoping to reverse not just his sentence but also his conviction and, if he were tried

again, there’s a potential for the government to use information it obtained during his deposition

against him. Cf. Hoffman v. United States, 341 U.S. 479, 486 (1951) (“The [fifth amendment]

privilege afforded not only extends to answers that would in themselves support a conviction

under a federal criminal statute but likewise embraces those which would furnish a link in the

chain of evidence needed to prosecute the claimant for a federal crime.”). Accordingly, the Court

will deny the government request to depose Mr. Corley.

       Next, the government wants its mental health professionals to examine Mr. Corley. Mr.

Corley claims that his trial counsel inadequately investigated, and failed to accurately present to

the jury, evidence of his mental problems. According to him, his current mental health confirms




                                                  4
USDC IN/ND case 3:02-cr-00116-JD-APR document 1012 filed 02/09/21 page 5 of 7


his prior mental condition and establishes that his mental problems should have been brought to

light at sentencing. Given that Mr. Corley’s counsel retained a professional mental health

examiner to evaluate him in addition to the government’s examination, the relevance of Mr.

Corley’s current mental health is not obvious to the Court and thus may not become part of the

evidence presented at the hearing. However, if Mr. Corley can show that his current mental

health is indeed relevant, then the government must also have the opportunity for its examiners

to evaluate Mr. Corley. Accordingly, the Court will deny the government’s request as moot, but

if Mr. Corley believes that his current mental health is relevant to Claim 7, he should file within

fourteen days of the issuance of this order a separate brief explaining such relevance and submit

a summary of what he intends to introduce into evidence at the hearing. If such brief is filed, the

government will have fourteen days to respond. If the Court agrees with Mr. Corley, the

government will then be given the opportunity to have its professionals examine Mr. Corley.

       The government next seeks to subpoena documents relating to Mr. Corley’s life history,

such as school records, medical files, criminal history records, and the like. It appears that the

government is requesting documents that it already has in its possession and which it obtained

before trial. As Mr. Corley points out, he has been detained or incarcerated since his arrest, and

no new life history documents that the government is seeking exist. Therefore, the government’s

request appears to be moot. On the other hand, if the government believes that it needs additional

documents not in its possession, it should specifically name them in another motion.

       Finally, the government wants to issue interrogatories in aid of its investigation of Mr.

Corley’s personal history. However, the government’s request is too vague to comply with Rule

6(b), which requires that “[t]he request must also include any proposed interrogatories and




                                                  5
USDC IN/ND case 3:02-cr-00116-JD-APR document 1012 filed 02/09/21 page 6 of 7


requests for admission, and must specify any requested documents.” Therefore, the Court will

deny this request but will give leave to the government to refile it if it so wishes.

         For these reasons, the Court GRANTS IN PART and DENIES IN PART the

government’s motion for discovery (DE 1010). In particular, the Court––

    1. DENIES the government’s request to obtain Mr. Corley’s trial counsel’s files and

         records concerning their representation during the guilt phase of the trial because it

         hasn’t shown good cause why it needs these materials to prepare for the evidentiary

         hearing that is limited to facts concerning Claim 7 only;

    2.    GRANTS the government’s request that Dr. Mark Cunningham, Dr. Richard Dudley

         Jr., and Dr. Jethro Toomer submit their written reports outlining the opinions they will

         offer, the data they considered in forming their opinions, their qualifications, the cases in

         which they recently testified, and the compensation they will be receiving as experts for

         Mr. Corley;

    3. GRANTS the government’s request to depose Cheryl Hodson;

    4. ORDERS Ms. Hodson to provide the government the documents she obtained as part of

         her investigation;

    5. DENIES the government’s request to depose the lay witnesses who testified on Mr.

         Corley’s behalf at the sentencing phase of the trial;

    6. DENIES the government’s request to depose Mr. Corley;

    7. DENIES AS MOOT the government’s request for its mental health professionals to

         examine Mr. Corley;

    8. DENIES the government’s request to subpoena documents relating to Mr. Corley’s life

         history;




                                                  6
USDC IN/ND case 3:02-cr-00116-JD-APR document 1012 filed 02/09/21 page 7 of 7


   9. DENIES WITHOUT PREJUDICE the government’s request to issue interrogatories in

      aid of its investigation of Mr. Corley’s personal history.

     SO ORDERED.

     ENTERED: February 9, 2021

                                                          /s/ JON E. DEGUILIO
                                                   Chief Judge
                                                   United States District Court




                                               7
